UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-54363 INTERNAL FIXATION SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Florida 20-4580923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (Address of principal executive offices)(zip code) (786)-268-0995 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated Filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of August 20, 2012, 2012 there were 61,619,369 shares of the Company'sCommon Stock, par value $0.001 per share, issued and outstanding. INTERNAL FIXATION SYSTEMS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 1 Condensed Statements of Operations for the Three Months Ended June 30, 2012 and 2011 (unaudited) 2 Condensed Statements of Cash Flows for the Three Months ended June 30, 2012 and 2011 (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 6. Exhibits 16 Signature 17 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNAL FIXATION SYSTEMS, INC. CONDENSED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash $ - $ Accounts receivable, net Inventory, current portion Deferred offering costs - Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Inventory, long term, net Licenses and security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Bank overdraft $ $ - Accrued salaries and related expenses Accounts payable and accrued expenses Capital lease obligations, current portion Loans and notes payable - related parties, net of discount Loans and notes payable - bridge loan financing, net of discount Loans and notes payable - convertible note, net of discount Loans and notes payable - other, current portion Derivative liability Total current liabilities LONG-TERM LIABILITIES Capital lease obligations, less current portion Convertible loans and notes payable Loans and notes payable - other, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock,no par value, 50,000,000 shares authorized 0 shares issuedand outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 54,799,367 and 5,729,037 issuedand outstanding respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 1 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ending Six Months ending June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Sales, net $ Cost of sales Gross profit Selling, general and administrative expenses Officer compensation Professional fees and other compensation General and administrative expenses Selling expenses Total selling, general and administrative expenses Operating loss ) Other expense Interest expense ) Gain on change in fair value of derivative liability Other Non-operating Loss ) ) Loss on debt conversion - - ) Loss before taxes ) Benefit from income taxes - Net loss ) Basic and diluted loss per share ) Weighted average shares outstanding basic and diluted The accompanying notes are an integral part of these condensed financial statements. 2 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provide by (used in) operating activities: Amortized interest on discount on loans and notes payable - related parties Amortized interest on discount on loans and notes payable - convertible notes Stock based compensation Loss on debt conversion - Gain on change in fair value of derivative liability (99,032 ) - Bad debt (benefit) expense ) Depreciation expense Changes in operating assets and liabilities: Accounts receivable Inventory (38,168 ) ) Deferred offering costs - ) Prepaid expenses ) Other assets ) ) Accounts payable and accrued expenses NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Increase in bank overdraft - Proceeds from notes payable - convertible debenture Proceeds from exercise of warrants and options Proceeds from notes payable - related parties - Proceeds from notes payable - convertible notes - Net payments ofnotes payable – related parties - (28,472 ) Payments of capital lease obligations (11,194 ) (22,744 ) Payments of notes payable - convertible debenture (7,661 ) - Payments of notes payable - other - (17,810 ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH (1,633 ) CASH - Beginning CASH - Ending $
